            Case 1:17-cv-00997-CL       Document 66    Filed 06/27/19     Page 1 of 4




Nicholas S. Cady (OSB # 114363)
Cascadia Wildlands
P.O. Box 10455
Eugene, Oregon 97440
Tel: 541-434-1463
Fax: 541-434-6494
Email: nick@cascwild.org

Marianne Dugan, Attorney (OSB # 932563)
259 E. 5th Ave. Ste 200D
Eugene, OR 97401
Tel: (541) 338-7072
Fax: (866) 650-5213
mdugan@mdugan.com

       Attorneys for Plaintiffs


                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF OREGON

KLAMATH SISKIYOU WILDLANDS CENTER,                         Civil No. 1:17-cv-00997-CL
an Oregon non-profit corporation; OREGON
WILD, an Oregon non-profit corporation; and
CASCADIA WILDLANDS, an Oregon non-profit
corporation,
                                                   PLAINTIFFS' RESPONSE TO NOTICE
                Plaintiffs,                        OF SUPPLEMENTAL AUTHORITIES

       v.

BUREAU OF LAND MANAGEMENT, an
administrative agency of the United States
Department of Interior,

                Defendant,

       and

MURPHY COMPANY,

                Defendant-Intervenor.

       Plaintiffs hereby respond to defendant's Notice of Supplemental Authorities.

PAGE 1 - PLAINTIFFS' RESPONSE TO NOTICE OF SUPPLEMENTAL
         AUTHORITIES
         Case 1:17-cv-00997-CL          Document 66       Filed 06/27/19     Page 2 of 4




       The decision in the Crystal Clear case (Bark v. USFS, D. Or. 3:18-cv-01645-MO, June

18, 2019, Opinion and Order) is distinguishable from the instant case because the several

proposed alternatives in Bark were examined by the U.S. Forest Service (USFS) and rationally

rejected as unviable, whereas the proposed alternative offered by plaintiffs in the present case

was viable, yet was rejected by the BLM without any discussion or explanation.

       Defendant's Notice of Supplemental Authorities characterizes the Bark case as standing

for the proposition that "an agency did not violate NEPA when it considered only a proposed

timber project and a no action alternative." But here, Judge Clarke correctly and reasonably

concluded that the Administrative Record establishes that a "viable but unexamined alternative"

to the agency's logging alternative existed, and therefore the Environmental Assessment violated

NEPA. R&R (Dkt 57) at 13-14.

       There is no blanket rule that a proposed timber project passes NEPA muster by

examining only the proposed action and the required "no-action" alternative. To the contrary,

"[a]ny proposed federal action involving . . . the proper use of resources triggers NEPA's

consideration of alternatives requirement, whether or not an EIS is also required." Bob Marshall

Alliance v. Hodel, 852 F.2d 1223, 1229 (9th Cir. 1988), cert denied, 489 U.S. 1066 (1988) (9th

Cir. 1988) (BLM had to consider alternatives even in the context of executing an oil and gas

lease that prohibited surface disturbing impacts).

       At page 22 of the Bark Opinion and Order, the court noted that the USFS argued it was

not required to consider the plaintiff's alternatives because they "did not promote the project's

stated goals." In contrast, as Judge Clarke found in his Report and Recommendation, the BLM

itself acknowledged that plaintiffs' proposed "Ecological Forestry approach satisfies the same or


PAGE 2 - PLAINTIFFS' RESPONSE TO NOTICE OF SUPPLEMENTAL
         AUTHORITIES
         Case 1:17-cv-00997-CL         Document 66        Filed 06/27/19     Page 3 of 4




similar goals as the proposed Lower Grave project. AR 2704." Id. at 12. Judge Clarke also

noted that "[w]ithout explicitly stating that an Ecological Forestry alternative would be

unfeasible, ineffective, or inconsistent with other policy objectives, the other responses given by

the BLM, both to public comments and to the Court, imply that was rejected because it would

not yield as much timber harvest as the preferred action." Id. at 13.

       The Bark opinion itself acknowledges that the existence of a viable but unexamined

alternative necessarily renders an EA inadequate. Slip op. at 21 (quoting Westlands Water Dist.

v. U.S. Dep't of Interior, 376 F.3d 853, 868 (9th Cir. 2004)). The Bark decision supports, rather

than undermining, the binding, relevant NEPA precedent, that invalidates an EA when the

agency has failed to examine viable alternatives. The "alternatives" section is "the heart of the

environmental impact statement." 40 C.F.R. § 1502.14. "The consideration of alternatives

requirement . . . guarantee[s] that agency decisionmakers have before them and take into proper

account all possible approaches to a particular project (including total abandonment of the

project) which would alter the environmental impact and the cost-benefit balance." Bob

Marshall Alliance, 852 F.2d at 1228 (internal brackets and quote omitted; emphasis in original).

Without the consideration of the full range of viable alternatives to a proposed plan, an agency

fails its obligation to examine the environmental consequences of the proposal, and the public is

unable to participate in the decision-making process mandated by NEPA.

       Respectfully submitted June 27, 2019.

                                        /s/ Nicholas S. Cady
                                      Nicholas S. Cady (OSB # 114363)
                                      Cascadia Wildlands
                                      P.O. Box 10455
                                      Eugene, Oregon 97440
                                      Tel: 541-434-1463

PAGE 3 - PLAINTIFFS' RESPONSE TO NOTICE OF SUPPLEMENTAL
         AUTHORITIES
      Case 1:17-cv-00997-CL    Document 66     Filed 06/27/19   Page 4 of 4




                              Fax: 541-434-6494
                              Email: nick@cascwild.org

                               /s/ Marianne Dugan
                              Marianne Dugan, Attorney (OSB # 932563)
                              259 E. 5th Ave. Ste 200D
                              Eugene, OR 97401
                              Tel: (541) 338-7072
                              Fax: (866) 650-5213
                              mdugan@mdugan.com

                                    Attorneys for Plaintiffs




PAGE 4 - PLAINTIFFS' RESPONSE TO NOTICE OF SUPPLEMENTAL
         AUTHORITIES
